Citation Nr: 1731150	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a urinary disorder, to include as secondary to service-connected low back and bilateral radiculopathy of the lower extremities disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1958 to June 1960, with additional active duty for training (ACDUTRA) in United States Army National Guard in August 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in May 2013, at which time VA requested that the specialist provide rationale for the opinion offered.  The requested clarification was received in June 2013, at which time the specialist indicated that one of the questions was outside the purview of his medical specialty.  Thereafter, in June 2013, the Board requested an opinion from a different specialist.  This requested opinion was obtained in September 2013.  That same month, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  

In December 2013, the Board issued a decision denying the Veteran's claim for service connection for a urinary disorder.  In March 2014, following a report that a favorable medical opinion that was received by VA in October 2013 was not associated with the file at the time, the vacated the December 2013 decision.

In March 2014, the Board remanded this matter for further development.  As requested, the RO associated recent VA treatment records with the claims file, obtained an adequate opinion regarding the onset and etiology of the claimed condition, and readjudicated the claim.  Although the RO did not associate with the claims file records of the Veteran's post-January 2010 treatment by non-VA urologist Dr. L. Thompson as instructed, the Board finds that the RO substantially complied with this remand directive, as March 2014 VA correspondence indicates that the Veteran was asked to authorize VA to obtain those records.  Further, in February 2015, the Veteran submitted a supplemental statement of the case (SSOC) Notice Response form in which he indicated that the only additional evidence he had to submit is a statement regarding his back injury and residuals of that injury, which was attached to the form.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2015, the Board issued a decision that again denied the Veteran's claim of service connection for a urinary disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2016 Joint Motion for Remand (JMR) the Court agreed to vacate and remand the November 2015 Board decision because, in substance, the September 2013 VHA did not include an adequately explanation as to why the Veteran's service-connected low back disability did not aggravate any urinary disorder and the December 2014 VA opinion contained conflicting medical opinions.  

In October 2016, the Board requested another VHA.  The requested opinion was received in December 2016.  Moreover, the Board finds that the December 2016 VHA opinion satisfied the concerns of the June 2016 JMR because after a review of the record on appeal the examiner provided a detailed medical opinion as to why the Veteran's urinary disorder was not due to service or caused or aggravated by a service-connected disability and these opinions were supported by citation to evidence found in the record and controlling medical literature.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In May 2017, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In July 2017, the Board received a reply from the Veteran's representative.  Therefore, the Board finds that it may know adjudicate the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's urinary disorder was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a urinary disorder, to include as secondary to the Veteran's service-connected low back and bilateral radiculopathy of the lower extremities disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for a urinary disorder, to include as secondary to the already service-connected low back disorder and bilateral radiculopathy of the lower extremities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In this regard, the Veteran reports he began suffering from urinary incontinence in 2007 as a result of his service-connected low back disability.  Moreover, in writings to VA the Veteran expressed his belief the nerves in his back are damaged.  As such, he cannot always feel when he needs to use the restroom.  He reports leakage about once a week if he lets his bladder get too full.  The Veteran also reported he uses the restroom once or twice a night.  

Service connection is warranted where the evidence shows that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The post-service record shows the Veteran being diagnosed with urinary incontinence, delay in sensation, large capacity bladder, bladder wall thickening, and benign prostatic hyperplasia (BPH).  See, e.g., Dr. Thompson treatment records dated in July 2008 and October 2008; VA examination dated in February 2011.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of a urinary disorder (i.e., leakage, etc. . .) because his symptoms come to him via his own senses.  See Davidson.  

However, service treatment records do not show any complaints, treatment, or diagnoses pertaining to a urinary disorder while on active duty.  In fact, at his March 1960 separation examination, it was specifically opined that his "G-U" system was normal and this opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, while treatment records document the Veteran getting injured (fractured ribs) when he was thrown into a map table when the truck he was riding in the back off struck a ditch while on ACDUTRA in August 1961, these records are also silent as to any bladder injury and/or any urinary disorder as a result of this accident.

Likewise, the Veteran does not claim and the record does not show that the appellant had any complaints, treatment, or diagnoses pertaining to a urinary disorder in and since service.  See, e.g., notice of disagreement dated in March 2011, VA Form 9 dated in September 2011; Dr. Thompson treatment records dated from July 2008 to January 2009; VA examination dated in February 2011.  In fact, the Veteran claims and the records show that his problems started decades after service in 2007/2008.  Id.

Further, the record does not show a medical link between a post-service urinary disorder and service.  In fact, the VA examiner in February 2011, a VA physician in April 2014, and the VHAs in September 2013 and December 2016 all included opinions by the examiners that the Veteran's urinary disorder was not due to his military service and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  

Lastly, as to the question of secondary service connection, the Board notes that in December 2012 Dr. Thompson reported that the Veteran has a large capacity bladder with delayed sensation in addition to instability at higher volumes.  As a result, he was treated with alpha blockers for either an aid with the neurogenic or the BPH component.  He opined that "[i]t is certainly not impossible that [the Veteran's] delayed sensation and instability at high volumes is actually neurogenically based" and "[i]t would not be the classic incontinence associated with BPH, which is typically not associated with a delayed sensation."  Dr. Thompson concluded that the Veteran's condition "may be consistent with a neurogenic cause of urinary incontinence and may be in some way related to his prior back injury."  Thereafter, in October 2013, Dr. Thompson opined that "[i]t is more likely that the [Veteran's] symptoms are related to spinal stenosis than BPH."

However, in February 2011 a VA examiner reported that the Veteran's condition had onset in 2007 and opined that it is less likely than not that the Veteran's urinary incontinence was caused by his service-connected lumbar spine disability and is more likely due to bladder wall thickening and BPH.  Further, in August 2011, an examiner noted that the Veteran has a urinary frequency condition that is totally unrelated to erectile dysfunction or his back.

Moreover, in May 2013, VA received an opinion from a VHA specialist who opined that it is not at least as likely as not that the Veteran's current urinary incontinence had onset in service or within one year of the Veteran's separation from service, or that this condition is due to his service.  Further, the VHA specialist opined that it is not at least as likely as not that the Veteran's urinary incontinence was caused or permanently aggravated by his service-connected lumbar spine disability or bilateral lower extremity radiculopathy.  In support of this opinion, the specialist noted that an April 2007 magnetic resonance imaging evaluation (MRI) failed to show compression of the nerves that innervate the bladder and associated sphincters and, without compression of these nerves, it is not possible for the dysfunction of his bladder to be caused by degeneration of the spine surrounding them.  In June 2013, the same VHA specialist offered a similar opinion.

In September 2013, VA received an opinion from another VHA specialist.  This specialist noted that the Veteran first experienced symptoms of urinary incontinence in 2007 at 72 years old, first sought urologic care in 2008, and is of prime age for voiding difficulties due to bladder obstruction from BPH.  Thus, he opined, it is unlikely that the Veteran's current condition is due to his service.  With regard to Dr. Thompson's findings, the VHA specialist noted that Dr. Thompson initially indicated during the period July 2008 to September 2009 that the cause of the Veteran's symptoms (mainly incontinence) was bladder outlet obstruction (BOO) caused by an enlarged prostate and treated the Veteran for that condition, but Dr. Thompson later changed his diagnosis in December 2012 when he opined that the Veteran's incontinence would not be the classic incontinence associated with BPH.  To this point, the VHA specialist noted that he is unaware of any classic type of incontinence associated with BPH and concluded that Dr. Thompson's December 2012 statement is inconsistent with his notes and previous letters that indicate that the cause of the Veteran's incontinence is BPH.  Further, in light of the April 2007 MRI, the September 2013 VHA specialist opined that it is unlikely that the Veteran's claimed condition is due to, was caused by, or was permanently aggravated by the Veteran's lumbar spine disability, and it is unlikely that the claimed condition is a manifestation of the Veteran's lumbar spine disability or is part of the same disease process.

In April 2014, a VA physician opined that it is unlikely that the Veteran's current BPH/lower urinary tract symptoms (LUTS) is related to his service and it is less likely than not that this condition was caused by or is the result of his service-connected lumbar spine disability.  

In December 2014, a VA examiner reported that an urodynamics study (UDS) revealed a large capacity bladder with slightly elevated pressures and low flow rates consistent with BPH with BOO.  The clinician opined that, in light of the UDS that showed elevated pressure with low flow and a June 2014 MRI that showed only minimal stenosis, the Veteran's symptoms are more compatible with BPH than spinal stenosis, and it is less likely than not that his symptoms are related to spinal stenosis.  Further, the clinician noted that it is less likely than not that the Veteran's BPH could be permanently worsened by his service-connected lumbar spine disability or radiculopathy of the lower extremities.

In order to comply with the JMRs concerns regarding the September 2014 VHA not containing an adequate explanation as to why the Veteran's service connected low back disability did not aggravate any urinary disorder and the conflicting opinions found in the 2014 VA examiner, the Board obtained another VHA opinion in December 2016.  In that opinion, the urologist opined as follows:












. . .

Initially, the Board does not find Dr. Thompson's December 2012 and October 2013 opinions regarding the Veteran's urinary disorders being due to his service-connected low back disability probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board has reached this conclusion because Dr. Thompson's initial 2008 and 2009 treatment records, prior to the Veteran seeking service connection for urinary disorders, associated his urinary incontinence with his BPH and not his service-connected disabilities.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board also does not find Dr. Thompson's December 2012 opinion probative because this opinion (i.e., there "may be" a neurogenic relationship between the Veteran's incontinence and his back disability) is presented in too speculative of terms and therefore it does not support a finding of causation or aggravation to the required degree of certainty.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not" be related to service); Obert v. Brown, 5 Vet. App. 30 (1993).  Lastly, the Board does not find Dr. Thompson's October 2013 opinion probative because, while he opined that the Veteran's symptoms are "related to" spinal stenosis, he does not offer any rationale to support this finding.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

On the other hand, the Board notes that the December 2016 VHA opinion was provided by a medical expert (i.e., a urologist), after a review of the record on appeal including Dr. Thompson's opinions, and the urologist provided clear rationales based on citation to evidence found in the claims file for why the Veteran's current urinary disorders where neither caused nor aggravated by his service-connected low back disability and bilateral radiculopathy of the lower extremities.  See Owens; Also see Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's urinary disorders are not caused or aggravated by his service-connected low back disability and bilateral radiculopathy of the lower extremities.  See Colvin.

In reaching the above conclusion, the Board has not overlooked the July 2017 pleading from the Veteran's representative in which he argues, in substance, that the December 2016 VHA is inadequate because: (a) it is "based on the inaccurate factual premise that there is no evidence of a relationship, to include one based on aggravation, between the Veteran's low back disability and his BPH and urinary dysfunction" because the VHA failed to consider evidence linking the Veteran's delayed sensation to his diagnosed BPH and urinary dysfunction and failed to even acknowledge the severe nature of the Veteran's lower back disability; (b) it failed to provide an adequate rational for the opinion that the Veteran's urinary dysfunction is the result of the aging process; and (c) because the examiner said he was not qualified to provide the requested opinions.

However, the Board finds that the representative's objections are without merit.  As to the "inaccurate factual premise" objection, the Board has reached this conclusion because the VHA opinion contains an extensive discussion of the Veteran low back and radiculopathy history and a discussion of the severity of his symptomatology as seen on X-rays, EMG, and MRI as well as the Veteran's other risk factors for a urinary disorder such as obesity.  See Owens; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  Likewise, as to the "adequate rational" objection, the Board has reached this conclusion because the VHA supports the conclusion that the Veteran's urinary disorder is most like due to the normal aging process based on the examiner's experience as an expert (i.e., he is a urologist) and implies it is supported by controlling medical literature.  Id.  Lastly, as to the not qualified objection, the Board has reached this conclusion because the examiner does not say he is not qualified to provide the opinions or that his opinions are not adequate but is simply saying that if VA does find his opinions adequate the only way to get a better opinion is from a panel of doctors including a Board Certified urologist.  Id.  Moreover, a review of the opinion shows that it took into consider the Veteran's history and the VHA specialist offered cogent and well-reasoned rationale in support of his assessments.  

In reaching this determination, the Board emphasizes that the VHA specialist neither stated that he could not provide the requested medical opinion based on his lack of knowledge nor that additional testing was necessary.  Cf. Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  Indeed, the VHA expert responded to each of the Board's inquiries and provided a detailed explanation in support of his conclusions.  As such, the Board finds that this argument is without merit.

As to any lay claims from the Veteran and others that his urinary disorder was caused or aggravated by his service-connected low back disability and bilateral radiculopathy of the lower extremities, the Board finds the December 2016 VHA opinion more probative because the examiner has greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board also finds that diagnosing a chronic urinary disorder requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay etiology opinions are not competent evidence.  Jandreau.  

Finally, the Veteran submitted a medical treatise article from Scoliosis and Spine Associates stating that patients with spondylolisthesis may present with urinary incontinence or frequency.  Similarly, in a January 2015 written argument, the Veteran's former representative reported that a university department of neurosurgery's spine center has found that lumbar radiculopathy can cause incontinence, sexual dysfunction, and additional problems.  The Board finds, however, that the referenced literature does not refer specifically to the Veteran himself, nor is specific to the particular circumstances and events described by him with respect to his in-service and post-service medical history.  Therefore, the Board finds that this generic medical literature also lacks probative value.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection).  

Thus, the Board finds that the most probative evidence shows that the Veteran's urinary disorder is not related to nor had its onset in service and a urinary disorder was not caused or aggravated by his service-connected low back and bilateral radiculopathy of the lower extremities.  Accordingly, the Board finds that service connection for a urinary disorder, to include as secondary to service-connected low back and bilateral radiculopathy of the lower extremities, is denied because the weight of the evidence is against the claim.  Id.  Because the preponderance of the evidence is against the claim, the there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a urinary disorder, to include as secondary to service-connected low back and bilateral radiculopathy of the lower extremities disabilities, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


